Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiar (20140032932), and further in view of Yitbarek (20200153629).
With regard to Claim 1, Hiar teaches:
method comprising: receiving, by a first computing device, from a second computing device, an encrypted file comprising a debug log (Hiar discloses an encrypted log file being sent from a network device to a server or client device in Paragraph 45 and further in view of Paragraph 40)
receiving, from the second computing device, an access key (Hiar discloses a symmetric key being sent with the encrypted file to the server or client device in Paragraph 45)
and accessing the debug log using the access key (Hiar discloses the symmetric key that was sent with the encrypted file being used to decrypt the log file for use in the log viewer application in Paragraph 45).
Hiar does not teach: 
running, within a trusted execution environment of the first computing device, a log access application
sending, to the second computing device, a request for access to the debug log by the log access application, wherein the request comprises a validation measurement generated by the trusted execution environment with respect to the log access application
However, in an analogous art, Yitbarek teaches:
running, within a trusted execution environment of the first computing device, a log access application (Yitbarek discloses debug/management interface used to access files that is an application which can be installed in a trusted execution environment in Paragraph 55 and further in view of Paragraph 51 and Paragraph 22, lines 11-14)
sending, to the second computing device, a request for access to the debug log by the log access application, wherein the request comprises a validation measurement generated by the trusted execution environment with respect to the log access application (Yitbarek discloses the debug/management interface sending a secondary device or user a request for an attestation quote which can include a file where the request includes a signature from an authorized key that is sent to the secondary device or user that verifies the validity of the sender in Paragraph 52 and further in view of Paragraph 54 and Paragraph 24)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Hiar by incorporating a means for requesting access to a device in a secure manner and a means of accessing a file in the trusted execution environment and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the security and usability of the system by allowing the system to both access and request access to debug log file from the trusted execution environment and doing so in a manner that allows the system to validate the device that sent the file.
With regard to Claim 6, Hiar teaches:
further comprising: analyzing the debug log (Hiar discloses the log file being analyzed by the system in Paragraph 40 and further in view of Figure 4, Part 495)
and providing, to the second computing device, an output generated by the log access application in view of analyzing the debug log (Hiar discloses the debug log viewer decrypting and then analyzing the unencrypted log file log in Paragraph 40 and further in view of Paragraph 45).
With regard to Claim 8, Hiar teaches:
a memory (Hiar discloses a network device incorporating memory in Paragraph 33)
and a processing device operatively couple to the memory (Hiar discloses a central processing unit being a component of the network device in Paragraph 35)
receive, from a computing device, an encrypted file comprising a debug log (Hiar discloses an encrypted log file being sent from a network device to a server or client device in Paragraph 45 and further in view of Paragraph 40)
receive, from the computing device, a first access key (Hiar discloses a symmetric key being sent with the encrypted file to the server or client device in Paragraph 45)
and access a first portion of the debug log using the first access key, wherein the first portion of the debug log represents the first type of data (Hiar discloses the symmetric key that was sent with the encrypted file being used to decrypt a portion of the log file for use in the log viewer application and the log viewer being able to access the portion of the log file decrypted in Paragraph 45).
Hiar does not teach: 
running, within a trusted execution environment of the first computing device, a log access application
sending, to the second computing device, a request for access to the debug log by the log access application, wherein the request comprises a validation measurement generated by the trusted execution environment with respect to the log access application
However, in an analogous art, Yitbarek teaches:
running, within a trusted execution environment of the first computing device, a log access application (Yitbarek discloses debug/management interface used to access files that is an application which can be installed in a trusted execution environment in Paragraph 55 and further in view of Paragraph 51 and Paragraph 22, lines 11-14)
sending, to the second computing device, a request for access to the debug log by the log access application, wherein the request comprises a validation measurement generated by the trusted execution environment with respect to the log access application (Yitbarek discloses the debug/management interface sending a secondary device or user a request for an attestation quote which can include a file where the request includes a signature from an authorized key that is sent to the secondary device or user that verifies the validity of the sender in Paragraph 52 and further in view of Paragraph 54 and Paragraph 24)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Hiar by incorporating a means for requesting access to a device in a secure manner and a means of accessing a file in the trusted execution environment and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the security and usability of the system by allowing the system to both access and request access to debug log file from the trusted execution environment and doing so in a manner that allows the system to validate the device that sent the file.
With regard to claim 11, Hiar does teach:
wherein the first access key associated with the first portion of the debug log is stored in a cache memory associated with the processing device for automatically granting access to the first portion of the debug log for a subsequent request for access to the first portion (Hiar discloses a pre-shared private key associated with a portion of an encrypted log file that is stored on the device for whenever the server or client device needs access to the encrypted log file in Paragraph 50).
With regard to Claim 15, Hiar teaches:
comprising: receiving, from a computing device, an encrypted file comprising a debug log (Hiar discloses an encrypted log file being sent from a network device to a server or client device in Paragraph 45 and further in view of Paragraph 40)
receiving, from the computing device, an access key (Hiar discloses a symmetric key being sent with the encrypted file to the server or client device in Paragraph 45)
and accessing the debug log using the access key (Hiar discloses the symmetric key that was sent with the encrypted file being used to decrypt the log file for use in the log viewer application in Paragraph 45).
Hiar does not teach: 
running, within a trusted execution environment of the first computing device, a log access application
sending, to the second computing device, a request for access to the debug log by the log access application, wherein the request comprises a validation measurement generated by the trusted execution environment with respect to the log access application
However, in an analogous art, Yitbarek teaches:
running, within a trusted execution environment of the first computing device, a log access application (Yitbarek discloses debug/management interface used to access files that is an application which can be installed in a trusted execution environment in Paragraph 55 and further in view of Paragraph 51 and Paragraph 22, lines 11-14)
sending, to the second computing device, a request for access to the debug log by the log access application, wherein the request comprises a validation measurement generated by the trusted execution environment with respect to the log access application (Yitbarek discloses the debug/management interface sending a secondary device or user a request for an attestation quote which can include a file where the request includes a signature from an authorized key that is sent to the secondary device or user that verifies the validity of the sender in Paragraph 52 and further in view of Paragraph 54 and Paragraph 24)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Hiar by incorporating a means for requesting access to a device in a secure manner and a means of accessing a file in the trusted execution environment and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the security and usability of the system by allowing the system to both access and request access to debug log file from the trusted execution environment and doing so in a manner that allows the system to validate the device that sent the file.
With regard to Claim 20, Hiar teaches:
further comprising: analyzing the debug log (Hiar discloses the log file being analyzed by the system in Paragraph 40 and further in view of Figure 4, Part 495)
and providing, to the computing device, an output generated by the log access application in view of analyzing the debug log (Hiar discloses the debug log viewer decrypting and then analyzing the unencrypted log file log in Paragraph 40 and further in view of Paragraph 45).
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hiar (20140032932) and Yitbarek (20200153629) as applied to claim 1 above, and further in view of McCorkendale (9298914).
With regard to Claim 4, Hiar and Yitbarek do not teach:
further comprising: providing, to the second computing device, a record of access to the debug log by the log access application.
However, in an analogous art, McCorkendale teaches:
further comprising: providing, to the second computing device, a record of access to the debug log by the log access application (McCorkendale discloses an application on a client device sending log information that contains records of files accessed by the application to a server in Columns 7 and 8, lines 60-3 and further in view of Column 7, lines 9-21).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Hiar by incorporating a means for sending a user access record to a central database and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the security by creating an easily auditable file that can be used to determine what parts of the log file have been accessed.
With regard to Claim 17, Hiar and Yitbarek do not teach:
further comprising: providing, to the second computing device, a record of access to the debug log by the log access application.
However, in an analogous art, McCorkendale teaches:
further comprising: providing, to the second computing device, a record of access to the debug log by the log access application (McCorkendale discloses an application on a client device sending log information that contains records of files accessed by the application to a server in Columns 7 and 8, lines 60-3 and further in view of Column 7, lines 9-21).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Hiar by incorporating a means for sending a user access record to a central database and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the security by creating an easily auditable file that can be used to determine what parts of the log file have been accessed.
Claims 4, 9, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hiar (20140032932) and Yitbarek (20200153629) as applied to claim 1 above, and further in view of Black (20060075228).
With regard to Claim 4, Hiar and Yitbarek do not teach:
further comprising: receiving, from the second computing device an updated access key
and accessing the debug log using the updated access key.
However, in an analogous art, Black teaches:
further comprising: receiving, from the second computing device an updated access key (Black discloses the system creating a new key for a segment and then sending the new key to the client computer in Paragraph 120 and further in view of Paragraph 97)
and accessing the debug log using the updated access key (Black discloses the client device accessing the log using the newly created key in Paragraph 120 and further in view of Paragraph 97).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Hiar by incorporating a means for creating new keys for existing files which can be used to decrypt and access the log file and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the usability of the system by allowing the system to replace damaged or missing keys for existing files with new keys.
With regard to Claim 9, Hiar and Yitbarek do not teach:
wherein access to the first portion of the debug log is granted in view of a security policy defined by the computing device for the first type of data
and wherein access to the first portion does not allow access to other portions of the debug log other than the first portion
However, in an analogous art, Black teaches:
wherein access to the first portion of the debug log is granted in view of a security policy defined by the computing device for the first type of data (Black discloses the system creating partially encrypted files where access to the encrypted portions of the file depends on user privileges in Paragraph 197 and further in view of Figure 16 and Paragraph 202, lines 34-42)
and wherein access to the first portion does not allow access to other portions of the debug log other than the first portion (Black discloses the system creating partially encrypted files where access to the encrypted portions of the file are restricted to those without the necessary user privileges in Paragraph 197 and further in view of Figure 16 and Paragraph 202, lines 34-42)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Hiar by incorporating a means for limiting user access to different segments of the file based on pre-defined policies and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance security by requiring that only users with the correct privileges, as defined by the system, are allowed to decrypt and access the different encrypted segments of a log file.
With regard to Claim 13, Hiar and Yitbarek do not teach:
wherein the processing device is further to: send, to the computing device, a second request for access to a second type of data associated with the debug log, wherein the second request comprises a second validation measurement generated by the trusted execution environment with respect to the log access application
receive a second access key
and access a second portion of the debug log using the second access key, wherein the second portion of the debug log represents the second type of data
However, in an analogous art, Black teaches:
wherein the processing device is further to: send, to the computing device, a second request for access to a second type of data associated with the debug log, wherein the second request comprises a second validation measurement generated by the trusted execution environment with respect to the log access application (Black discloses the system sending multiple requests for access to different encrypted segments of a log file in which the requests are sent along with segment IDs to validate that the device is an authenticated user that has permission to access the encrypted segments in Paragraph 120 and further in view of Paragraph 119)
receive a second access key (Black discloses the system receiving multiple private keys to the client device that correspond to the segments they requested access to in Paragraph 120)
and access a second portion of the debug log using the second access key, wherein the second portion of the debug log represents the second type of data (Black discloses the system accessing the log segments using the private keys that are associated with each segment to be decrypted in Paragraph 120 and further in view of Paragraph 119).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Hiar by incorporating a means of sending multiple keys associated with the different encrypted segments the user wishes to access and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the usability of the system by allowing clients to request access to multiple encrypted segments of a log file at a time.
With regard to Claim 14, Hiar and Yitbarek do not teach:
wherein the processing device is further to: receive, from the computing device, an updated first access key
and access the debug log using the updated first access key.
However, in an analogous art, Black teaches:
wherein the processing device is further to: receive, from the computing device, an updated first access key (Black discloses the system creating a new key for a segment and then sending the new key to the client computer in Paragraph 120 and further in view of Paragraph 97)
and access the debug log using the updated first access key. (Black discloses the client device accessing the log using the newly created key in Paragraph 120 and further in view of Paragraph 97).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Hiar by incorporating a means for creating new keys for existing files which can be used to decrypt and access the log file and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the usability of the system by allowing the system to replace damaged or missing keys for existing files with new keys.
With regard to Claim 18, Hiar and Yitbarek do not teach:
further comprising: receiving, from the computing device, an updated access key
and accessing the debug log using the updated access key
However, in an analogous art, Black teaches:
further comprising: receiving, from the computing device, an updated access key (Black discloses the system creating a new key for a segment and then sending the new key to the client computer in Paragraph 120 and further in view of Paragraph 97)
and accessing the debug log using the updated access key (Black discloses the client device accessing the log using the newly created key in Paragraph 120 and further in view of Paragraph 97).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Hiar by incorporating a means for creating new keys for existing files which can be used to decrypt and access the log file and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the usability of the system by allowing the system to replace damaged or missing keys for existing files with new keys.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiar (20140032932) and Yitbarek (20200153629) as applied to claim 1 above, and further in view of Mattos (20120311477).
With regard to Claim 5, Hiar and Yitbarek do not teach:
further comprising: displaying a portion of the debug log, wherein the portion corresponds to less than a threshold amount of data to be displayed within a specified amount of time.
However, in an analogous art, Mattos teaches:
further comprising: displaying a portion of the debug log, wherein the portion corresponds to less than a threshold amount of data to be displayed within a specified amount of time (Mattos discloses a file or record being displayed as a series of cards where only an amount of data associated with a predetermined threshold will be displayed at any one time in Paragraph 34 and further in view of Paragraph 26)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Hiar by incorporating a means of displaying a portion of the log at a time and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the usability of the system by allowing the user to scroll or swipe through different segments of a file or record.
With regard to Claim 12, Hiar and Yitbarek do not teach:
wherein the first portion of the debug log is provided for display and corresponds to less than a threshold amount of data to be displayed within a specified amount of time 
However, in an analogous art, Mattos teaches:
wherein the first portion of the debug log is provided for display and corresponds to less than a threshold amount of data to be displayed within a specified amount of time (Mattos discloses a file or record being displayed as a series of cards where only an amount of data associated with a predetermined threshold will be displayed at any one time in Paragraph 34 and further in view of Paragraph 26)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Hiar by incorporating a means of displaying a portion of the log at a time and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the usability of the system by allowing the user to scroll or swipe through different segments of a file or record.
With regard to Claim 19, Hiar and Yitbarek do not teach:
further comprising: displaying a portion of the debug log, wherein the portion corresponds to less than a threshold amount of data to be displayed within a specified amount of time
However, in an analogous art, Mattos teaches:
further comprising: displaying a portion of the debug log, wherein the portion corresponds to less than a threshold amount of data to be displayed within a specified amount of time (Mattos discloses a file or record being displayed as a series of cards where only an amount of data associated with a predetermined threshold will be displayed at any one time in Paragraph 34 and further in view of Paragraph 26)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Hiar by incorporating a means of displaying a portion of the log at a time and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the usability of the system by allowing the user to scroll or swipe through different segments of a file or record.
Claims 2, 7, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hiar (20140032932) and Yitbarek (20200153629) as applied to claim 1 above, and further in view of Berger (20170302458).
With regard to Claim 2, Hiar and Yitbarek does not teach:
wherein the validation measurement comprises a cryptographic hash of executable code of the log access application.
However, in an analogous art, Berger teaches:
wherein the validation measurement comprises a cryptographic hash of executable code of the log access application (Berger discloses the token which is a validation measurement being sent with a hash to validate the user and their request in Paragraph 216 and further in view of Paragraph 224).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Hiar by incorporating a means for requesting access to a device in a secure manner through a cryptographic hash and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the security and usability of the system by allowing the system to request access to debug log file and doing so in a manner that allows the system to validate the device that sent the request through the cryptographic hash.
With regard to Claim 7, Hiar and Yitbarek does not teach:
wherein the encrypted file comprises the log access application.
However, in an analogous art, Berger teaches:
wherein the encrypted file comprises the log access application (Berger discloses a portable object that incorporates both the encrypted log file and the user interface used to access the log file once it has been decrypted in Paragraph 232 and further in view of Paragraph 210)
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Hiar by incorporating a user interface or application that can access a log file with the encrypted log file being sent to a user and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to the usability of the system by giving client devices tools that they did not previously have that would be required to access the log files.
With regard to Claim 10, Hiar and Yitbarek does not teach:
wherein the first validation measurement comprises a cryptographic has of executable code of the log access application.
However, in an analogous art, Berger teaches:
wherein the first validation measurement comprises a cryptographic has of executable code of the log access application (Berger discloses the token which is a validation measurement being sent with a hash to validate the user and their request in Paragraph 216 and further in view of Paragraph 224).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Hiar by incorporating a means for requesting access to a device in a secure manner through a cryptographic hash and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the security and usability of the system by allowing the system to request access to debug log file and doing so in a manner that allows the system to validate the device that sent the request through the cryptographic hash.
With regard to Claim 16, Hiar and Yitbarek does not teach:
wherein the validation measurement comprises a cryptographic hash of executable code of the log access application.
However, in an analogous art, Berger teaches:
wherein the validation measurement comprises a cryptographic hash of executable code of the log access application (Berger discloses the token which is a validation measurement being sent with a hash to validate the user and their request in Paragraph 216 and further in view of Paragraph 224).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Hiar by incorporating a means for requesting access to a device in a secure manner through a cryptographic hash and thereby gaining, predictably, the commonly understood benefits of such adaptions, that is, to enhance the security and usability of the system by allowing the system to request access to debug log file and doing so in a manner that allows the system to validate the device that sent the request through the cryptographic hash.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON H. MILLER whose telephone number is (571)272-2010. The examiner can normally be reached M-F 7:30 AM - 5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571)272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.H.M./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493